Woods, J.,
delivered the opinion of the court.
The first instruction given for appellee is justly obnoxious to the criticism of containing a comment on the testimony of the two chief witnesses for the appellant, and as charging the jury on the weight of the evidence. The jury was informed by the court that the evidence of these witnesses was to “be received with caution, as the opinions of such witnesses, however honestly entertained, may be erroneous,” etc. The singling out of the witnesses supposed to have been expert witnesses (whether they were or not it is unnecessary for ns to determine) for discrediting remark by the court, and the unfavorably contrasting their evidence with the other evidence in the case, was in disregard of § 732, code 1892.
The evidence of expert witnesses is to be received and *453treated by the jury precisely as other testimony. Its value may be very great, or it may be of little worth. It may be conclusive, or it may be not even persuasive. Its weight will be determined by the character, the capacity, the skill, the opportunities for observation, and the state of mind of the experts themselves, as seen and heard and estimated by the jury, and, it should be added, by the nature of the case and all its developed facts. Lawson Expert and Opinion Evidence, 240; Humphries v. Johnson, 20 Ind., 190; Railroad, Co. v. Thul, 32 Kan., 255; Thompson v. Ish, 99 Mo., 160; Carter v. Baker, 1 Sayer, 512; Stone v. Railroad Co., 66 Mich., 76.

Reversed.